Opinion issued May 14, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00113-CR
                           ———————————
                          ERIC BRIGGS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


         On Appeal from the County Criminal Court at Law No. 11
                          Harris County, Texas
                      Trial Court Case No. 2243407


                         MEMORANDUM OPINION

      Appellant, Eric Briggs, pleaded guilty to the misdemeanor offense of failure

to identify oneself to a peace officer. See TEX. PENAL CODE § 38.02(a). In

accordance with the terms of a plea-bargain agreement, the trial court signed a
judgment of conviction imposing a sentence of 4 days in the Harris County Jail.

Briggs filed a notice of appeal.

        In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

        Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because Briggs has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

        Accordingly, we dismiss the appeal. We dismiss any pending motions as

moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.


                                            2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3